JUSTICE LUND, specially concurring: I disagree with my esteemed brethren’s conclusion that the TRO did not go beyond what was necessary to preserve the status quo. A temporary restraining order (TRO) without notice is not favored and should go no further than is essential to safeguard the rights of the plaintiff. (See Ill. Rev. Stat. 1989, ch. 110, par. 11—101; Geesbreght v. Geesbreght (1978), 63 Ill. App. 3d 37, 379 N.E.2d 738; 21A Ill. L. & Prac. Injunctions §142 (1977).) Even with notice, it should only be as broad as is essential to safeguard the rights of the plaintiff. (Village of Wilsonville v. SCA Services, Inc. (1981), 86 Ill. 2d 1, 426 N.E.2d 824.) The TRO should be justified upon the basis of preserving the status quo. (Continental-Midwest Corp. v. Hotel Sherman, Inc. (1957), 13 Ill. App. 2d 188, 141 N.E.2d 400; 21A Ill. L. & Prac. Injunctions §142 (1977).) The TRO, without hearing, should have been limited in scope to do only what was necessary, and that was to prohibit going forth in Cook County, not the dismissal of a pending action. If John had, in a hearing after the entry of the TRO, established that his former wife had in fact removed from the Eleventh Judicial Circuit to Cook County, then proper venue could have been established in Cook County. (See section 512(c) of the Illinois Marriage and Dissolution of Marriage Act (Ill. Rev. Stat. 1989, ch. 40, par. 512(c)).) The status quo would have been maintained by delaying the Cook County proceedings. However, erroneous court orders must be obeyed until stayed, reversed, or vacated. Allendorf v. Daily (1955), 6 Ill. 2d 577, 129 N.E.2d 673; Welch v. City of Evanston (1989), 181 Ill. App. 3d 49, 54, 536 N.E.2d 866, 870.